Citation Nr: 0508771	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability, 
claimed to be the residual of a low back shell fragment 
wound.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to October 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, held that new 
and material evidence had not been received to reopen a claim 
of service connection for residuals of a low back shell 
fragment wound (sfw).  In January 1999, the veteran requested 
an RO hearing; he canceled the request in May 1999.  In the 
September 1998 decision, the RO also denied a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  In a May 1999 statement to the RO, the veteran 
expressly requested a 50 percent rating for PTSD.  In August 
2002, the RO increased the rating of PTSD to 50 percent, 
satisfying that claim.  Hence, it is not before the Board.  
This case was previously before the Board in December 2002, 
when the Board determined that new and material evidence had 
been received to reopen the claim of service connection for 
residuals of a low back sfw, and arranged for additional 
development.  September 2003 the Board remanded the case to 
the RO for initial consideration of the evidence by the 
agency of original jurisdiction.  

After the case was certified to the Board for further 
appellate review, additional evidence was received by the 
Board, consisting of a photocopy of an August 2004 VA 
examination report (which was already associated with the 
claims file and considered by the RO), and a statement by the 
veteran describing low back symptoms identical to symptoms he 
previously described.  Because the August 2004 VA examination 
report and the statements of the veteran are duplicates 
and/or cumulative to evidence already of record, remanding 
the case for consideration of that evidence by the RO in the 
first instance is not required.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran served in combat, and was awarded a Purple 
Heart Medal; the anatomical location of the injury is not 
identified in the record.  
2.  The veteran's current disability is not shown to be of a 
type consistent with sfw trauma; was not manifested in 
service; lumbosacral arthritis was not manifested in the 
first postservice year; and there is no competent evidence of 
a nexus between the current low back disability and the 
veteran's active service, or an injury therein.  


CONCLUSION OF LAW

Service connection for a low back disability, claimed to be 
the residual of a sfw injury, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by supplemental statements of the case (SSOC) in 
August 2002 and October 2004, and by March 2004 
correspondence from the RO.  Although he was provided VCAA 
notice subsequent to the RO decision appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the September 1998 RO decision, in a December 1998 statement 
of the case (SOC), in the March 2004 correspondence, and in 
both SSOCs) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the March 2004 correspondence and both SSOCs 
informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the March 2004 correspondence, and the SSOCs, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The March 2004 correspondence advised him of what the 
evidence must show to establish service connection for a low 
back disability claimed to be the residual of a sfw, and what 
information or evidence VA needed from him.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his anxiety neurosis, the RO asked him to 
provide VA with "any evidence in your possession that 
pertains to your claim," and to let VA know "[i]f there is 
any other evidence or information that you think will support 
your claim."  He was further advised to submit, or provide 
releases for VA to obtain, any pertinent records.  This was 
equivalent to advising him to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in December 2002.  The development, to include a 
VA examination with a medical opinion, has been completed and 
the additional evidence was considered by the RO.  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he has a low back 
disability which is a residual of a sfw sustained in service.  
Specifically, he reports that he sustained a back injury in 
service when he came under enemy rocket attack while serving 
in Vietnam in August 1967.  He reports that he was diving 
into a bunker during the attack, when a rocket exploded 
behind him and threw his body against the bunker entrance.  
He recalls that his back was stiff and painful afterwards; he 
sought treatment for back pain in a nearby aid station; and 
he was shown pieces of shrapnel that were removed from his 
low to mid-back areas.  He stated that he was told by the 
treating medical personnel that the treatment he received in 
the field "should be ample."  

Service medical records, including an October 1967 report of 
examination on the veteran's separation from service, are 
negative for a sfw injury or any treatment for back 
complaints during service; however, service personnel records 
show that he was awarded a Purple Heart Medal for wounds 
sustained in combat in Vietnam in August 1967.  In a 
September 1985 statement he reported that his low back had 
troubled him since his separation from service.  He was 
easily awakened from sleep because of the back pain, and 
found it difficult to relax during the day.  

On VA examination in February 1986, the veteran reported he 
sustained low and mid-back sfws in service.  He complained of 
low back pain and trouble sleeping.  He acknowledged that 
there are no service medical records showing treatment for 
shrapnel injuries in service, but stated that a fellow 
corpsman dug out the shrapnel in the field soon after he was 
wounded.  Examination revealed no abnormalities of the 
musculoskeletal system, and the examiner found "no scars 
whatsoever" on the veteran's back or elsewhere.  X-ray 
studies revealed a normal lumbosacral spine. The diagnosis 
was "excision of shrapnel wound, by history only."

VA outpatient records dated from November 1998 to April 1999 
reveal treatment the veteran received for numerous problems, 
primarily for PTSD.  While the outpatient records show 
complaints and history of low back pain and treatment 
therefore, they are negative for reference or medical opinion 
to the effect that the veteran's back pain is related to an 
injury in service.  A November 1998 outpatient report 
indicates that the veteran complained of intermittent low 
back pain of 31 years duration, (mild to occasionally 
severe), and his back pain was increasing in frequency and 
intensity.  No objective symptoms or residuals of an injury 
in service were noted.  The diagnoses in November 1998, in 
pertinent part, was back pain ("osteoarthritis?").  It was 
noted that the veteran was taking Tylenol for back pain 
relief.  A December 1998 VA clinic record shows a diagnosis 
of back pain, for which Tylenol was prescribed.  X-rays of 
the veteran's lumbar spine were normal.  

VA outpatient records from June 1999 to June 2004 show 
treatment the veteran received for numerous medical problems 
(primarily PTSD).  The records show continued complaints and 
diagnoses of low back pain.  X-rays in May 2003 revealed 
degenerative changes of the lumbar spine.  While the 
outpatient records show complaints and history of low back 
pain and treatment therefore, they are negative for reference 
or medical opinion to the effect that the veteran's back pain 
is related to any incident or injury in service.  

On VA examination in August 2004, it was noted that the 
veteran had "a long history of low back pain, dating back to 
1987."  He expressly stated that he sustained a back injury 
in service when was struck in the lumbosacral area by a door 
while on active duty.  The examiner noted that there was no 
service medical record or any other medical evidence showing 
a back injury in service.  The veteran reported that 
subsequent to service he worked as a police officer for 14 
years, and he was currently employed with the postal service.  
He stated that the back pain was primarily in the lumbosacral 
area, and occasionally radiated to both legs.  He described 
the low back pain as constant, and moderate to severe in 
intensity.  He complained of frequent flare-ups of low back 
pain that required bed rest.  Examination revealed that the 
veteran's gait was slow but smooth.  There was normal 
thoracolumbar lordosis.  There was no asymmetry of the spine, 
and no evidence of ankylosis or paraspinal muscle spasm.  The 
veteran demonstrated minimal tenderness and guarding due to 
low back pain from the beginning to the end of the range of 
motion.  There was no evidence of fatigue, weakness, or lack 
of endurance or instability of the spine.  Magnetic resonance 
imaging showed degenerative changes of the lumbosacral spine 
without focal disc pathology, or canal or foraminal stenosis.  
The diagnosis was chronic low back pain due to degenerative 
arthritis of the lumbosacral spine, with no evidence of focal 
neurological deficit.  The examiner expressly opined that the 
veteran's low back pain is "less likely as not (less than 
50/50 probability) caused by or a result of trauma which [the 
veteran] may have incurred while he was on active duty."  




Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even thought there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, the  U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Collette v. Brown, 82 
F.3d 389 (1996).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) applies 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

At the outset, it is noteworthy that it is not in dispute 
that the veteran has a current low back disability.  
Likewise, it is not in dispute that he served in combat and 
was awarded a Purple Heart Medal.  History of a sfw in 
service is amply corroborated by the record.  What he must 
still show to establish service connection for the claimed 
disability is that the current low back disability is indeed 
related to a sfw injury in service.  

There is absolutely nothing in the veteran's service records 
showing he sustained trauma, including from a sfw, in 
service.  Likewise, the service medical records, including 
the report of his service separation examination are silent 
as to back disability complaints, related abnormal findings, 
or diagnosis.  Likewise, there is no evidence whatsoever that 
low back arthritis was manifested in the first postservice 
year.  Consequently, service connection for a back disorder 
(including as a sfw residual) on the basis that a chronic 
disability became manifested in service, and has persisted, 
or on a presumptive basis for chronic disability (arthritis 
per 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is 
not warranted.

It is argued that the veteran's low back disability is the 
result of combat trauma (sfw) (although there is also a 
notation in postservice medical records of a claim that it is 
due to his being struck by a door in service).  It is duly 
noted that the veteran served in combat, and is entitled to 
the relaxed evidentiary standards afforded in such cases.  
38 U.S.C.A. § 1154.  However, these provisions do not create 
a presumption of service connection for disability alleged 
due to combat injury.  It must still be shown that there is a 
nexus of the claimed disability to service (something that 
requires competent (medical) evidence).  See Collette v. 
Brown, 82 F.3d 389 (1996).  Here, there is nothing inherent 
in the current low back disability shown that would relate it 
to service, no identification of a sfw scar, or a retained 
foreign body, or any medical evidence describing the current 
low back disability, including degenerative arthritis as 
consistent with the type of trauma the veteran alleges he 
sustained in service.  

There is absolutely no competent (medical) evidence that 
relates the veteran's current low back disability to service.  
A prolonged passage of time between service and the earliest 
clinical notations of back complaints/findings is, of itself, 
a factor for consideration in determining whether a 
disability might be service related.  Here, there is no 
record of postservice back complaints or findings until 
nearly 18 years after the veteran's service separation.  The 
only competent (medical) evidence specifically on point, the 
August 2004 opinion by a VA physician, is to the effect that 
it is less likely than not (i.e., less than a 50 percent 
probability) that the veteran's low back disorder was caused 
by or a result of trauma during his active duty.  There is no 
competent evidence (medical opinion) to the contrary.  The 
veteran's contentions to the effect that his current low back 
disorders are residuals of a sfw injury in service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to provide such opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply, as the preponderance of the evidence is 
against the claim.


ORDER

Service connection for a low back disability, claimed to be 
the residual of a sfw injury is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


